Order issued November           ,   2012




                                                 In The
                                   (rnirt uf    pii1
                         .fift1! Jh’itrirt nf 4
                                              rxw it Jit1a
                                              i
                                           No. 05-12-00328-CV


                                      RONG TANG. Appellant

                                                   V.

                      TEXAS WORKFORCE COMMISSION, Appellee


                                               ORDER

       We GRANT appellant’s November 8, 2012 motion for an extension of time to file a reply

brief. Appellant shall file his reply brief on or before November 29, 2012.



                                                          A                   1/
                                                   /    ./7     •1     A            N


                                                                                   (/1
                                                          ELIZABETH LANG-MIERS
                                                          JUSTICE